Citation Nr: 0101505	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
left leg varicose vein disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April to June 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
benefits sought on appeal.


FINDING OF FACT

The veteran's left leg varicose vein disability is manifested 
by persistent edema and stasis pigmentation, without 
ulceration.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no more, for 
varicose veins of the left leg have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a) and 4, 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A and, as amended, 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.14, 4.104 Diagnostic 
Codes 7120, 7121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in apparent receipt of SSI (supplemental 
security income) benefits.  The records associated with that 
determination show that the medical evidence considered was 
pertinent to his degenerative disc disease and his affective 
disorder only, and not his varicose vein disorder.  In 
addition, the veteran noted on his VA Form 9 that his private 
medical records "have been furnished [to] the VA and are of 
record."  Specifically, referenced reports dated June 1995 
and February 1998 are of record.  His referenced VA clinic 
notes are of record, as is his July 1998 VA examination 
report.  Thus, as all pertinent records are associated with 
his claims folder, no further development is indicated.  VA 
has discharged its duty to assist the veteran to develop the 
facts in this case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Historically, service connection for a left leg varicose vein 
disability was established in an April 1977 Board decision, 
which noted that the veteran had no such disability prior to 
service, but was medically discharged for his left leg 
varicose vein disability.  That decision was implemented in a 
June 1977 rating action.   The RO evaluated the veteran's 
left vein disability as 10 percent disabling.  Subsequently, 
a temporary total evaluation was assigned, and the veteran's 
left vein disability was ultimately increased to a 20 percent 
rating in an August 1995 rating decision (RD).  

The veteran contends that his left leg varicose vein 
disability is more severe than currently evaluated, and that 
an evaluation greater than 20 percent is warranted.  
Specifically, he contends that he has submitted medical 
evidence from two of his private physicians which shows that 
a higher evaluation is warranted.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4.  Criteria for evaluation 
diseases of the arteries or veins are contained in diagnostic 
codes under 38 C.F.R. § 4.104 (2000).  

Regulations pertaining to diseases of the arteries and veins 
were changed, effective January 12, 1998.  However, the 
veteran filed his claim for an increased rating in April 
1998.  Thus, the regulations in effect subsequent to January 
12, 1998 control in this case.  

Diagnostic Code 7120 evaluates a varicose vein disorder.  
Diagnostic Code 7121 evaluates a post-phlebitic syndrome of 
any etiology.  The criteria used in evaluating a vein 
disability under those codes are identical.  They provide 
that a disability is considered 20 percent disabling where 
there is persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent evaluation is contemplated by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
contemplates persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned where the following findings 
are attributed to the effects of varicose veins:  massive 
board like edema with constant pain at rest.  A note 
following the ratings indicates that these evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined using the bilateral factor.

A private medical record dated June 1995 by G.F., M.D., shows 
that the left lower leg and ankle had a slight obvious 
swelling.  There was no ulceration or cyanosis.  There was no 
calf tenderness, and hair distribution was normal.  The 
examiner noted that there was a moderate amount of prominent 
venous varicosities of the left thigh and lower leg, and 
diagnosed varicose veins, moderate, left leg with post-
phlebitic syndrome.  

A private medical report by J.L.L., D.O., is dated February 
1998.  That report reveals that there was normal muscle tone 
and bulk in the bilateral lower extremities.  There was 
mildly increased nonpitting edema in the left lower 
extremity.  There were numerous areas of hyperpigmentation 
along the left lower extremity, as well as mild varicosities.  

A May 1998 VA emergency room record showed no cyanosis or 
edema on examination of the extremities.  On review of 
systems for admission, however, discoloration and swelling in 
the left leg was noted.

A June 1998 VA treatment note shows that the veteran 
complained of swelling in the left lower extremity, with pain 
and swelling greater at the end of the day.  On examination, 
he had multiple left lower extremity post medial thigh and 
calf varicosities and hyperpigmentation.  There was swelling 
of the left distal thigh, calf, and pedal region when 
compared to the right, without Holman's sign or calf 
tenderness.  The assessment was PVD (peripheral vascular 
disease) with recurrent phlebitis.  Support hose and 
elevation of [left lower extremity] was advised.  An 
examination prior to tonsillectomy in June 1998 showed edema 
of the left leg and no pressure ulcers of the skin.  A 
treatment note dated July 1998 shows that the veteran 
complained of painful varicose veins bilaterally.  Bilateral 
venous stasis changes, right greater than left, were noted.  
Swelling or edema was not noted.  Diagnoses included 
hyperpigmented area of [lower extremity], bilaterally, with a 
[history of] phlebitis. 

On VA examination (VAE) in July 1998, the veteran had a 
normal gait, was able to walk on his heels and toes, and 
could squat and rise without difficulty.  There was no 
ulceration of the skin of the left leg from the proximal 
thigh to the feet.  There was a discoloration of the skin 
from the thigh to the ankles of the left with a reddish 
purple color.  There were multiple varicose veins of the 
thigh as well as in the lower leg.  There was no deep calf 
tenderness.  The calf on the left measured 38 centimeters 
(cm), compared with 37.5 cm on the right.  The conclusion was 
moderately severe varicose veins of the left leg.   

An August 1999 admission history and physical examination 
report shows that there was discoloration of the left lower 
leg due to varicosities and venous stasis.  He was assessed 
with post-phlebitic syndrome, left lower leg, and venous 
insufficiency.  

A progress note dated October 20, 1999, at 12:29 PM,  shows 
that there was some discoloration and a moderate amount of 
veins on both the upper and lower leg.  A mental health 
clinic note of the same date, but at 4:32 PM, shows that 
there was "hyperpigmentation extending up to the groin area 
with moderately severe evidence of varicosities that appear 
more severe in the left thigh region but do extend to the 
entire leg."  The examiner found that this was a source of 
pain, and that the veteran did favor the extremity with 
respect to gait.  

The veteran has averred that his post-phlebitic syndrome was 
not considered in his evaluation.  However, the diagnostic 
criteria used in evaluating a post-phlebitic syndrome 
(Diagnostic Code 7121) are identical to that of a varicose 
vein disability (Diagnostic Code 7120), and the evaluation of 
the same disability or manifestations under various diagnoses 
is to be avoided.  Thus, to assign a duplicate rating for the 
same symptomatology would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14 (2000).  

The evidence shows that the veteran's left vein disability is 
productive at times of edema (swelling) and stasis 
pigmentation (discoloration).  However, the medical evidence 
does not show that he often seeks treatment for his left leg 
varicose veins.  They are most often mentioned in treatment 
records as a part of his medical history or general physical 
examination in connection with treatment for other disorders.  
Swelling (or edema) is not always noted, although 
discoloration has been noted consistently, and an August 1999 
treatment note specifically assigned the discoloration to 
venous stasis.  Thus, it appears that his stasis pigmentation 
is well established, that is, more than the beginning stasis 
pigmentation required for a 20 percent evaluation.  The 
question of whether he has persistent edema is less clear, as 
edema is not always mentioned in his treatment records.  
However, giving him the benefit of any doubt, the Board finds 
that the veteran's left leg varicose veins are manifested by 
persistent edema and stasis pigmentation.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. § 5107).  There has never been any indication of 
ulceration.  Thus, a 40 percent evaluation is appropriate.

There is no basis for assigning a higher evaluation than 40 
percent.  There has never been any ulceration noted, and 
persistent ulceration is required for a 60 percent 
evaluation.  As a 60 percent evaluation is not met under 
either Diagnostic Code 7120 or 7121, a 100 percent rating is 
similarly not warranted.  The evidence does not show massive 
board-like edema with constant pain at rest.  Therefore, an 
evaluation greater than 40 percent for a left leg vein 
disability is not established.  


ORDER

Entitlement to a 40 percent evaluation, and no more, for left 
leg varicose vein disability is granted, subject to the laws 
and regulations governing the disbursements of monetary 
benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

